UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     DALE CURTIS PRATT,                              DOCKET NUMBER
                   Appellant,                        AT-0752-15-0256-I-1

                  v.

     DEPARTMENT OF THE NAVY,                         DATE: February 23, 2016
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Dale Curtis Pratt, Pensacola, Florida, pro se.

           Dan Efaw and Shari L. Oehrle, Pensacola, Florida, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     dismissed his appeal for lack of Board jurisdiction. Generally, we grant petitions
     such as this one only when: the initial decision contains erroneous findings of
     material fact; the initial decision is based on an erroneous interpretation of statute
     or regulation or the erroneous application of the law to the facts of the case; the

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                             2

     administrative judge’s rulings during either the course of the appeal or the initial
     decision were not consistent with required procedures or involved an abuse of
     discretion, and the resulting error affected the outcome of the case; or new and
     material evidence or legal argument is available that, despite the petitioner’s due
     diligence, was not available when the record closed. See title 5 of the Code of
     Federal Regulations, section 1201.115 (5 C.F.R. § 1201.115).                   After fully
     considering the filings in this appeal, we conclude that the petitioner has not
     established any basis under section 1201.115 for granting the petition for review.
     Therefore, we DENY the petition for review and AFFIRM the initial decision,
     which is now the Board’s final decision. 5 C.F.R. § 1201.113(b).
¶2           At all times relevant to this appeal, the appellant held the position of
     Management Analyst. Initial Appeal File (IAF), Tab 5 at 7-8. In July 2012, the
     agency suspended him for 5 days, based upon charges of failing to complete
     assignments within a deadline and inattention to duty. IAF, Tab 5 at 7, Tab 10
     at 10-12. In October 2014, the agency suspended the appellant for 14 calendar
     days, based upon charges of careless workmanship and inattention to duties. 2
     IAF, Tab 5 at 8, Tab 10 at 4-9.
¶3           The    appellant   filed   the   instant   appeal,   citing   the   aforementioned
     suspensions and alleging that the agency failed to provide him proper training,
     possibly because, according to the appellant, he was not the agency’s preferred
     choice for his position. 3 IAF, Tab 1 at 3, 5. The administrative judge issued an
     order, informing the appellant of relevant limits to the Board’s jurisdiction and
     directing him to meet his jurisdictional burden.             IAF, Tab 6.     The appellant
     responded, suggesting that the Board should assert jurisdiction over his 5-day and
     14-day suspensions because they were for “the same issue.” IAF, Tab 7 at 3.

     2
       The agency first proposed the 14-day suspension in April 2014, but held it in abeyance
     until October 2014, to give the appellant an opportunity for improvement. IAF, Tab 10
     at 4-9.
     3
         The appellant did not request a hearing. IAF, Tab 1 at 2.
                                                                                      3

¶4        The administrative judge dismissed the appeal for lack of jurisdiction. IAF,
     Tab 11, Initial Decision (ID).    The appellant has filed a petition for review.
     Petition for Review (PFR) File, Tab 1.
¶5        In his petition for review, the appellant reasserts that the agency suspended
     him twice for the same thing—inattention to duty. Id. at 4. He also reasserts that
     the suspensions were attributable to a lack of proper training, possibly because he
     was not the agency’s preferred candidate for his position, which he received as
     part of the Priority Placement Program. Id. We find no reason for disturbing the
     initial decision based on these arguments.
¶6        The Board does not have jurisdiction over all matters involving a Federal
     employee that are allegedly unfair or incorrect.         Johnson v. U.S. Postal
     Service, 67 M.S.P.R. 573, 577 (1995). Rather, the Board’s jurisdiction is limited
     to those matters over which it has been given jurisdiction by law, rule, or
     regulation. Maddox v. Merit Systems Protection Board, 759 F.2d 9, 10 (Fed. Cir.
     1985).
¶7        Suspensions of more than 14 days are within the Board’s jurisdiction
     under 5 U.S.C. §§ 7512(2) and 7513(d), but a suspension of 14 or fewer days is
     not an appealable action. Lefavor v. Department of the Navy, 115 M.S.P.R. 120,
     ¶ 5 (2010). For purposes of finding Board jurisdiction, consecutive suspensions
     may be combined when they are based on the same reason.          Edwards v. U.S.
     Postal Service, 112 M.S.P.R. 196, ¶ 8 (2009). The Board also has left open the
     possibility that nonconsecutive suspensions may be combined when the
     suspensions are based on the same reason, and there is evidence that the agency
     attempted to circumvent Board jurisdiction by imposing multiple suspensions of
     14 days or less. Id.
¶8        Neither of the appellant’s suspensions falls within the Board’s jurisdiction
     on their own; each was 14 days or less. IAF, Tab 5 at 7-8. In addition, the
     suspensions were not consecutive; they were separated by approximately 2 years.
     Id. However, the appellant suggests that the nonconsecutive suspensions should
                                                                                       4

     be combined for jurisdictional purposes because they are based upon the same
     reason. PFR File, Tab 1 at 4. The administrative judge found otherwise, and we
     agree. ID at 2-3.
¶9         As the appellant observes, his suspensions are similar in that each includes
     a charge of “inattention to duty.”      IAF, Tab 10 at 7, 11.    Nevertheless, the
     suspensions remain separate and distinct, even if both are attributable to a lack of
     training, as the appellant alleges. The agency imposed the 5-day suspension in
     2012 due to his actions in that calendar year. Id. at 10-11. It imposed the 14-day
     suspension in 2014 due to his actions in that calendar year.       Id. at 4-9.   We
     conclude that those separate and distinct suspensions cannot be combined to
     establish Board jurisdiction.     See, e.g., Jennings v. Merit Systems Protection
     Board, 59 F.3d 159, 160-61 (Fed. Cir. 1995) (finding that two 14-day suspensions
     were not combinable for purposes of Board jurisdiction because they arose from
     different events).   We therefore affirm the administrative judge’s decision,
     dismissing the appeal for lack of jurisdiction.

                     NOTICE TO THE APPELLANT REGARDING
                        YOUR FURTHER REVIEW RIGHTS
           You have the right to request review of this final decision by the U.S.
     Court of Appeals for the Federal Circuit. You must submit your request to the
     court at the following address:
                               United States Court of Appeals
                                   for the Federal Circuit
                                 717 Madison Place, N.W.
                                  Washington, DC 20439

     The court must receive your request for review no later than 60 calendar days
     after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
     2012). If you choose to file, be very careful to file on time. The court has held
     that normally it does not have the authority to waive this statutory deadline and
                                                                                  5

that filings that do not comply with the deadline must be dismissed. See Pinat v.
Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
title 5 of the U.S. Code, section 7703 (5 U.S.C. § 7703) (as rev. eff. Dec. 27,
2012). You may read this law as well as other sections of the U.S. Code, at our
website, http://www.mspb.gov/appeals/uscode.htm.         Additional information is
available at the court’s website, www.cafc.uscourts.gov. Of particular relevance
is the court’s “Guide for Pro Se Petitioners and Appellants,” which is contained
within the court’s Rules of Practice, and Forms 5, 6, and 11.
      If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website
at   http://www.mspb.gov/probono       for     information   regarding   pro   bono
representation for Merit Systems Protection Board appellants before the Federal
Circuit.   The Merit Systems Protection Board neither endorses the services
provided by any attorney nor warrants that any attorney will accept representation
in a given case.




FOR THE BOARD:                               ______________________________
                                             William D. Spencer
                                             Clerk of the Board
Washington, D.C.